 



Exhibit 10.7
NOTICE: THIS CONTRACT IS SUBJECT TO ARBITRATION PURSUANT
TO THE SOUTH CAROLINA UNIFORM ARBITRATION ACT
NONCOMPETITION,
SEVERANCE AND EMPLOYMENT AGREEMENT
Between
THE SOUTH FINANCIAL GROUP, INC. and JAMES W. TERRY, JR.
     This Noncompetition, Severance and Employment Agreement (this “Agreement”)
is made and entered into as of this ___ day of ___,2001, by and between James W.
Terry, Jr., an individual (the “Executive”), and The South Financial Group,
Inc., a South Carolina corporation and financial institution holding company
headquartered in Greenville, South Carolina (the “Company”). As used herein, the
term “Company” shall include the Company and any and all of its subsidiaries
where the context so applies.
W I T N E S S E T H
     WHEREAS the Company’s Board of Directors (the “Board”) believes that the
Executive has been instrumental in the past success of the Company;
     WHEREAS the Company desires to continue to employ the Executive as
President of Carolina First Bank and in such other capacities as the Executive
is currently employed as of the date hereof;
     WHEREAS the terms hereof are consistent with the executive compensation
objectives of the Company as established by the Board;
     WHEREAS the Executive is willing to accept the employment contemplated
herein under the terms and conditions set forth herein;
     NOW, THEREFORE, in consideration of the premises and the mutual covenants
and agreements contained herein and other good and valuable consideration, the
receipt of which is hereby acknowledged, the parties hereto agree as follows:
     1. Employment. Subject to the terms and conditions hereof, the Company
hereby employs the Executive and Executive hereby accepts such employment as
President of Carolina First Bank having such duties and responsibilities as are
set forth in Section 3 below.
     2. Definitions. For purposes of this Agreement, the following terms shall
have the meanings specified below.
     “Cause” shall mean:
     (i) In the absence of a Change in Control: (a) fraud; (b) embezzlement; (c)
conviction of the Executive of any felony; (d) a material breach of, or the
wilful failure or

 



--------------------------------------------------------------------------------



 



refusal by the Executive to perform and discharge the Executive=s duties,
responsibilities and obligations under this Agreement; (e) any act of moral
turpitude or wilful misconduct by the Executive intended to result in personal
enrichment of the Executive at the expense of the Company, or any of its
affiliates or which has a material adverse impact on the business or reputation
of the Company or any of its affiliates (such determination to be made by the
Board in its reasonable judgment); (f) intentional material damage to the
property or business of the Company; (g) gross negligence; or (h) the
ineligibility of the Executive to perform his duties because of a ruling,
directive or other action by any agency of the United States or any state of the
United States having regulatory authority over the Company.
     (ii) After a Change in Control: (a) material criminal fraud, (b) gross
negligence, (c) material dereliction of duties, (d) intentional material damage
to the property or business of the Company, or (e) the commission of a material
felony, in each case, as determined in the reasonable discretion of the Board,
but only if (1) the Executive has been provided with written notice of any
assertion that there is a basis for termination for cause which notice shall
specify in reasonable detail specific facts regarding any such assertion,
(2) such written notice is provided to the Executive a reasonable time before
the Board meets to consider any possible termination for cause, (3) at or prior
to the meeting of the Board to consider the matters described in the written
notice, an opportunity is provided to the Executive and his counsel to be heard
before the Board with respect to the matters described in the written notice,
(4) any resolution or other Board action held with respect to any deliberation
regarding or decision to terminate the Executive for cause is duly adopted by a
vote of a majority of the entire Board of the Company at a meeting of the Board
called and held and (5) the Executive is promptly provided with a copy of the
resolution or other corporate action taken with respect to such termination. No
act or failure to act by the Executive shall be considered wilful unless done or
omitted to be done by him not in good faith and without reasonable belief that
his action or omission was in the best interests of the Company. The
unwillingness of the Executive to accept any or all of a change in the nature or
scope of his position, authorities or duties, a reduction in his total
compensation or benefits, a relocation that he deems unreasonable in light of
his personal circumstances, or other action by or upon request of the Company in
respect of his position, authority, or responsibility that he reasonably deems
to be contrary to this Agreement, may not be considered by the Board to be a
failure to perform or misconduct by the Executive.
     “Change in Control” shall mean:
     (i) The acquisition, directly or indirectly, by any Person of securities of
the Company (not including in the securities beneficially owned by such Person
any securities acquired directly from the Company) representing an aggregate of
20% or more of the combined voting power of the Company=s then outstanding
voting securities other than an acquisition by:

  (A)   any employee plan established by the Company;     (B)   the Company or
any of its affiliates (as defined in Rule 12b-2 promulgated under the Exchange
Act);

2



--------------------------------------------------------------------------------



 



  (C)   an underwriter temporarily holding securities pursuant to an offering of
such securities;     (D)   a corporation owned, directly or indirectly, by
stockholders of the Company in substantially the same proportions as their
ownership of the Company; or     (E)   merger, consolidation, or similar
transaction of the Company with any other corporation which is duly approved by
the stockholders of the Company;

     (ii) During any period of up to two consecutive years, individuals who, at
the beginning of such period, constitute the Board cease for any reason to
constitute at least a majority thereof, provided that any person who becomes a
director subsequent to the beginning of such period and whose nomination for
election is approved by at least two-thirds of the directors then still in
office who either were directors at the beginning of such period or whose
election or nomination for election was previously so approved (other than a
director (A) whose initial assumption of office is in connection with an actual
or threatened election contest relating to the election of the directors of the
Company, as such terms are used in Rule 14a-11 of Regulation 14A under the
Exchange Act, or (B) who was designated by a Person who has entered into an
agreement with the Company to effect a transaction described in clause (i),
(iii) or (iv) hereof) shall be deemed a director as of the beginning of such
period;
     (iii) The stockholders of the Company approve a merger or consolidation of
the Company with any other corporation other than (A) a merger or consolidation
that would result in the voting securities of the Company outstanding
immediately prior thereto continuing to represent (either by remaining
outstanding or by being converted into voting securities of the surviving entity
or any parent thereof), in combination with the ownership of any trustee or
other fiduciary holding securities under an employee benefit plan of any
Company, at least 51% of the combined voting power of the voting securities of
the Company or such surviving entity or any parent thereof outstanding
immediately after such merger or consolidation, or (B) a merger or consolidation
effected to implement a recapitalization of the Company (or similar transaction)
in which no Person is or becomes the beneficial owner (as defined in clause
(i) above), directly or indirectly, of securities of the Company (not including
in the securities beneficially owned by such Person any securities acquired
directly from the Company) representing 25% or more of the combined voting power
of the Company=s then outstanding voting securities; or (C) a plan of complete
liquidation of the Company or an agreement for the sale or disposition of the
Company of all or substantially all of the Company=s assets; or
     (iv) The occurrence of any other event or circumstance which is not covered
by (i) through (iii) above which the Board determines affects control of the
Company and, in order to implement the purposes of this Agreement as set forth
above, adopts a resolution that such event or circumstance constitutes a Change
in Control for the purposes of this Agreement.

3



--------------------------------------------------------------------------------



 



     “Code” shall mean the Internal Revenue Code of 1986, as amended, or any
successor statute, rule or regulation of similar effect.
     “Confidential Information” shall mean all business and other information
relating to the business of the Company, including without limitation, technical
or nontechnical data, programs, methods, techniques, processes, financial data,
financial plans, product plans, and lists of actual or potential customers,
which (i) derives economic value, actual or potential, from not being generally
known to, and not being readily ascertainable by proper means by, other Persons,
and (ii) is the subject of efforts that are reasonable under the circumstances
to maintain its secrecy or confidentiality. Such information and compilations of
information shall be contractually subject to protection under this Agreement
whether or not such information constitutes a trade secret and is separately
protectable at law or in equity as a trade secret. Confidential Information does
not include confidential business information which does not constitute a trade
secret under applicable law two years after any expiration or termination of
this Agreement.
     “Disability” or “Disabled” shall mean the Executive’s inability as a result
of physical or mental incapacity to substantially perform his duties for the
Company on a full-time basis, with or without accommodation, for a period of six
(6) months.
     “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.
     “Involuntary Termination” shall mean the termination of Executive’s
employment by the Executive following a Change in Control which, in the sole
judgment of the Executive, is due to (i) a change of the Executive’s
responsibilities, position (including status as President of Carolina First
Bank, its successor or ultimate parent entity, office, title, reporting
relationships or working conditions), authority or duties (including changes
resulting from the assignment to the Executive of any duties inconsistent with
his positions, duties or responsibilities as in effect immediately prior to the
Change in Control); or (ii) a change in the terms or status (including the
rolling three year termination date) of this Agreement; or (iii) a reduction in
the Executive’s compensation or benefits; or (iv) a forced relocation of the
Executive outside the Greenville, South Carolina metropolitan area; or (v) a
significant increase in the Executive’s travel requirements.
     “Person” shall mean any individual, corporation, bank, partnership, joint
venture, association, joint-stock company, trust, unincorporated organization or
other entity.
     “Voluntary Termination” shall mean the termination by Executive of
Executive’s employment following a Change in Control which is not the result of
any of clauses (i) through (v) set forth in the definition of Involuntary
Termination above.
     3. Duties. During the Term hereof, the Executive shall have such duties and
authority as are typical of a president of a bank such as Carolina First Bank,
including, without limitation, those specified in the Company’s Bylaws.
Executive agrees that during the Term hereof, he will devote his full time,
attention and energies to the diligent performance of his duties. Executive
shall not, without the prior written consent of the Company, at any time during
the Term hereof (i) accept employment with, or render services of a business,
professional or commercial nature to, any Person other than the Company,
(ii) engage in any venture or activity which the Company may in good faith

4



--------------------------------------------------------------------------------



 



consider to be competitive with or adverse to the business of the Company or of
any affiliate of the Company, whether alone, as a partner, or as an officer,
director, employee or shareholder or otherwise, except that the ownership of not
more than 5% of the stock or other equity interest of any publicly traded
corporation or other entity shall not be deemed a violation of this Section, or
(iii) engage in any venture or activity which the Board may in good faith
consider to interfere with Executive’s performance of his duties hereunder.
     4 Term. Unless earlier terminated as provided herein, the Executive’s
employment hereunder shall be for a rolling term of three years (the “Term”)
commencing on the date hereof. This Agreement shall be deemed to extend each
month for an additional month automatically without any action on behalf of
either party hereto; provided, however, that either party may, by written notice
to the other, cause this Agreement to cease to extend automatically and upon
such notice, the ATerm@ of this Agreement shall be the three years following the
date of such notice, and this Agreement shall terminate upon the expiration of
such Term.
     5. Termination. This Agreement may be terminated as follows:
     5.1 The Company. The Company shall have the right to terminate Executive’s
employment hereunder at any time during the Term hereof (i) for Cause, (ii) if
the Executive becomes Disabled, (iii) upon the Executive’s death, or
(iv) without Cause.
     5.1.1 If the Company terminates Executive’s employment under this Agreement
pursuant to clauses (i), (ii) or (iii) of Section 5.1, the Company’s obligations
hereunder shall cease as of the date of termination; provided, however, if
Executive is terminated for Cause after a Change in Control, then such
termination shall be treated as a Voluntary Termination as contemplated in and
subject to the terms of Section 5.2.3 below.
     5.1.2 If the Company terminates Executive pursuant to clause (iv) of
Section 5.1 and there has been a Change in Control, Executive shall be entitled
to receive immediately as severance upon such termination, aggregate
compensation and benefits provided in Section 6 equal to three times Executive’s
annual compensation being paid at the time of termination. If the Company
terminates Executive pursuant to clause (iv) of Section 5.1 and in the absence
of a Change in Control, Executive shall be entitled to receive immediately in a
lump sum as severance upon such termination, an amount equal to the compensation
and benefits that would otherwise be provided to Executive in Section 6 hereof
for the remaining Term of this Agreement. For purposes of determining
compensation which is not fixed (such as a bonus), the annual amount of such
unfixed compensation shall be deemed to be equal to the average of such
compensation over the three year period immediately prior to the termination.
     5.1.3 In the event of such termination pursuant to clause (iv) of
Section 5.1, (A) all rights of Executive pursuant to awards of share grants or
options granted by

5



--------------------------------------------------------------------------------



 



the Company shall be deemed to have vested and shall be released from all
conditions and restrictions, except for restrictions on transfer pursuant to the
Securities Act of 1933, as amended, and (B) the Executive shall be deemed to be
credited with service with the Company for such remaining Term for the purposes
of the Company’s benefit plans; (C) the Executive shall be deemed to have
retired from the Company and shall be entitled as of the termination date, or at
such later time as he may elect to commence receiving the total combined
qualified and non-qualified retirement benefit to which he is entitled
hereunder, or his total non-qualified retirement benefit hereunder if under the
terms of the Company=s qualified retirement plan for salaried employees he is
not entitled to a qualified benefit, and (D) if any provision of this
Section 5.1.3 cannot, in whole or in part, be implemented and carried out under
the terms of the applicable compensation, benefit, or other plan or arrangement
of the Company because the Executive has ceased to be an actual employee of the
Company, because the Executive has insufficient or reduced credited service
based upon his actual employment by the Company, because the plan or arrangement
has been terminated or amended after the effective date of this Agreement, or
because of any other reason, the Company itself shall pay or otherwise provide
the equivalent of such rights, benefits and credits for such benefits to
Executive, his dependents, beneficiaries and estate.
     5.2 By Executive. Executive shall have the right to terminate his
employment hereunder if (i) the Company materially breaches this Agreement and
such breach is not cured within 30 days after written notice of such breach is
given by Executive to the Company; (ii) there is a Voluntary Termination; or
(iii) there is an Involuntary Termination.
     5.2.1 If Executive terminates his employment other than pursuant to clauses
(i), (ii) or (iii) of Section 5.2, the Company’s obligations under this
Agreement shall cease as of the date of such termination.
     5.2.2 If Executive terminates his employment hereunder pursuant to clause
(i) of Section 5.2 and there has been a Change in Control, or pursuant to clause
(iii) of Section 5.2, Executive shall be entitled to receive his base salary and
other benefits due him through the termination date, less applicable taxes and
other deductions, and receive immediately in a lump sum as severance, aggregate
compensation and benefits provided in Section 6 equal to three times Executive’s
annual compensation being paid at the time of termination. If the Executive
terminates his employment pursuant to clause (i) of Section 5.2 and in the
absence of a Change in Control, Executive shall be entitled to receive
immediately in a lump sum as severance upon such termination, an amount equal to
one times Executive=s annual compensation being paid at the time of termination.
For purposes of determining compensation which is not fixed (such as a bonus),
the annual amount of such unfixed compensation shall be deemed to be the equal
to the average of such compensation over the three year period immediately prior
to the termination.

6



--------------------------------------------------------------------------------



 



     5.2.3 If Executive terminates his employment pursuant to clause (ii) of
Section 5.2, Executive shall be entitled to receive his base salary and other
benefits due him through the termination date less applicable taxes and other
deductions and receive immediately in a lump sum as severance aggregate
compensation and benefits provided in Section 6 equal to one times Executive’s
annual compensation being paid at the time of Voluntary Termination. For
purposes of determining compensation which is not fixed (such as a bonus), the
annual amount of such unfixed compensation shall be deemed to be equal to the
average of such compensation over the three year period immediately prior to the
termination.
     5.2.4 In addition, in the event of such termination pursuant to any of
clauses (i) through (iii) of this Section 5.2, (A) all rights of Executive
pursuant to awards of share grants or options granted by the Company shall be
deemed to have vested and shall be released from all conditions and
restrictions, except for restrictions on transfer pursuant to the Securities Act
of 1933, as amended, and (B) the Executive shall be deemed to be credited with
service with the Company for such remaining Term for the purposes of the
Company’s benefit plans, and (C) the Executive shall be deemed to have retired
from the Company and shall be entitled as of the termination date, or at such
later time as he may elect to commence receiving the total combined qualified
and non-qualified retirement benefit to which he is entitled hereunder, or his
total non-qualified retirement benefit hereunder if under the terms of the
Company=s qualified retirement plan for salaried employees he is not entitled to
a qualified benefit, and (D) if any provision of this Section 5.2.4 cannot, in
whole or in part, be implemented and carried out under the terms of the
applicable compensation, benefit, or other plan or arrangement of the Company
because the Executive has ceased to be an actual employee of the Company,
because the Executive has insufficient or reduced credited service based upon
his actual employment by the Company, because the plan or arrangement has been
terminated or amended after the effective date of this Agreement, or because of
any other reason, the Company itself shall pay or otherwise provide the
equivalent of such rights, benefits and credits for such benefits to Executive,
his dependents, beneficiaries and estate.
     6. Compensation. In consideration of Executive’s services and covenants
hereunder, Company shall pay to Executive the compensation and benefits
described below (which compensation shall be paid in accordance with the normal
compensation practices of the Company and shall be subject to such deductions
and withholdings as are required by law or policies of the Company in effect
from time to time, provided that his salary pursuant to Section 6.1 shall be
payable not less frequently than monthly):
     6.1 Annual Salary. During the Term hereof, the Company shall pay to
Executive a base established by the Board which for the first year of the Term
shall be not less than the highest annual salary of the Executive for the past
three years. Executive’s salary will be reviewed by the Board at the beginning
of each of its fiscal years and, in the sole discretion of the Board, may be
increased for such year; provided, however, that following a Change in

7



--------------------------------------------------------------------------------



 



Control, the base salary shall be increased annually by a percentage at least
equal to the average annual increase over the past three years.
     6.2 Annual Incentive Bonus. During the Term hereof, the Board may pay to
Executive an annual incentive cash bonus in accordance with the terms of the
Short Term Incentive Compensation Plan.
     6.3 Long Term Incentive Compensation Plan. During the Term hereof, the
Board may pay to Executive long term incentive cash bonuses in accordance with
the Long Term Incentive Compensation Plan.
     6.4 Supplemental Executive Benefit Plan. During the Term hereof, Executive
shall be entitled to participate in The South Financial Group Supplemental
Executive Benefit Plan.
     6.5 Stock Options and Restricted Stock. During the Term hereof, the Board
shall grant Executive options to purchase Company Common Stock and restricted
stock in accordance with the terms of the Company’s Long Term Incentive
Compensation Plan.
     6.6 Other Benefits. Executive shall be entitled to share in any other
employee benefits generally provided by the Company to its most highly ranking
executives for so long as the Company provides such benefits. The Company also
agrees to provide Executive with a Company-paid automobile, reasonable club dues
for one country club and two business club(s), personal tax advisory services,
and a $1,000,000 life insurance policy and such disability insurance as may be
purchased by $  per year in premiums. Executive shall also be entitled to
participate in all other benefits accorded general Company employees.
     7. Excess Parachute Payments. It is the intention of the parties hereto
that the severance payments and other compensation provided for herein are
reasonable compensation for Executive’s services to the Company and shall not
constitute “excess parachute payments” within the meaning of Section 280G of the
Code and any regulations thereunder. In the event that the Company’s independent
accountants acting as auditors for the Company on the date of a Change in
Control determine that the payments provided for herein constitute “excess
parachute payments,” then the compensation payable hereunder shall be reduced to
the point that such compensation shall not qualify as “excess parachute
payments.”
     8. Confidentiality. Executive shall hold in a fiduciary capacity for the
benefit of the Company all Confidential Information relating to the Company or
any of its affiliated companies, and their respective businesses, which shall
have been obtained by the Executive during the Executive’s employment by the
Company or any of its affiliated companies. After termination of Executive’s
employment with the Company, the Executive shall not, without the prior written
consent of the Company or as may otherwise be required by law or legal process,
communicate or divulge any such information, knowledge or data to anyone other
than the Company and those designated by it. Upon the termination or expiration
of his employment hereunder, Executive agrees to deliver promptly to the Company
all Company files, customer lists, management reports,

8



--------------------------------------------------------------------------------



 



memoranda, research, Company forms, financial data and reports and other
documents supplied to or created by him in connection with his employment
hereunder (including all copies of the foregoing) in his possession or control
and all of the Company’s equipment and other materials in his possession or
control. In no event shall an asserted violation of the provisions of this
Section 8 constitute a basis for deferring or withholding any amounts otherwise
payable to the Executive under this Agreement.
     9. Noncompetition and Nonsolicitation Agreement. If this Agreement is
terminated by the Company pursuant to Section 5.1(iv), or by Executive pursuant
to Section 5.2(i) or Section 5.2.1, Executive shall not enter into an employment
relationship or a consulting arrangement with any other bank, thrift, lending or
financial institution of any type headquartered or having a physical presence in
the State of South Carolina, or any county in the States of Florida or North
Carolina in which the Company or its affiliates has a physical presence or
conducts business operations (hereinafter a “competitor”) within three years of
the anniversary of the date of the termination of employment (the “Noncompete
Period”). The obligations contained in this Section 9 shall not prohibit
Executive from being an owner of not more than 5% of the outstanding stock of
any class of a corporation which is publicly traded, so long as Executive has no
active participation in the business of such corporation. In the event that
Executive’s employment is terminated for any reason following a Change in
Control (whether by the Company or Executive), it is expressly acknowledged that
there shall be no limitation on any activity of Executive, including direct
competition with the Company or its successor, and Company shall not be entitled
to injunctive relief with respect to any such activities of Executive.
     9.1 During the Noncompete Period, Executive shall not directly or
indirectly through another entity, including but not limited to a competitor,
(i) induce or attempt to induce any employee of Company to leave the employ of
Company or in any way interfere with the relationship between Company and any
employee thereof, (ii) hire any person who was an employee of Company or any
subsidiary at any time during the time that Executive was employed by Company,
or (iii) induce or attempt to induce any customer, supplier, or other entity in
a business relation with Company to cease doing business with Company, or in any
way interfere with the relationship between any such customer, supplier, or
business relation and Company or do business with a competitor.
     9.2 If, at the time of enforcement of this Section 9, a court shall hold
that the duration, scope or area restrictions stated herein are unreasonable
under circumstances then existing, the parties agree that the maximum duration,
scope or area reasonable under such circumstances shall be substituted for the
stated duration, scope or area and that the court shall be allowed to revise the
restrictions contained herein to cover the maximum period, scope and area
permitted by law. Executive agrees that the restrictions contained in this
Section 9 are reasonable.
     9.3 In the event of the breach or a threatened breach by Executive of any
of the provisions of this Section 9, Company, in addition and supplementary to
other rights and remedies existing in its favor, may apply to any court of law
or equity of competent jurisdiction for specific performance and/or injunctive
or other relief in order to enforce or prevent any violations of the provisions
hereof (without posting a bond or other security). In

9



--------------------------------------------------------------------------------



 



addition, in the event of an alleged breach or violation by Executive of this
Section 9, the Noncompete Period shall be tolled until such breach or violation
has been duly cured.
     10. Trust. The Company shall establish an irrevocable trust to fund the
maximum amount of obligations which could reasonably be expected to become
payable hereunder under any circumstances (which may be a “rabbi trust” if so
requested by Executive), which trust (i) shall have as trustee an individual
acceptable to Executive, (ii) shall be fully funded upon the earlier of a Change
in Control or the approval of any regulatory application filed by a potential
acquiror of the Company seeking to acquire control of the Company, and
(iii) shall contain such other terms and conditions as are reasonably necessary
in Executive’s determination to ensure the Company’s compliance with its
obligations hereunder.
     11. Assignment. The parties acknowledge that this Agreement has been
entered into due to, among other things, the special skills of Executive, and
agree that this Agreement may not be assigned or transferred by Executive, in
whole or in part, without the prior written consent of Company.
     12. Notices. All notices, requests, demands, and other communications
required or permitted hereunder shall be in writing and shall be deemed to have
been duly given if delivered or seven days after mailing if mailed, first class,
certified mail postage prepaid:

         
 
  To the Company:   The South Financial Group, Inc.
Poinsett Plaza
104 South Main Street
Greenville, South Carolina 29601
Attn: William S. Hummers, III
 
       
 
  To Executive:   James W. Terry, Jr.
236 Riverside Drive
Greenville, South Carolina 29601

Any party may change the address to which notices, requests, demands, and other
communications shall be delivered or mailed by giving notice thereof to the
other party in the same manner provided herein.
     13. Provisions Severable. If any provision or covenant, or any part
thereof, of this Agreement should be held by any court to be invalid, illegal or
unenforceable, either in whole or in part, such invalidity, illegality or
unenforceability shall not affect the validity, legality or enforceability of
the remaining provisions or covenants, or any part thereof, of this Agreement,
all of which shall remain in full force and effect.
     14. Remedies in the Absence of a Change in Control. The terms of this
Section 14 will apply in the absence of a Change in Control.

10



--------------------------------------------------------------------------------



 



     14.1 The Executive acknowledges that if he breaches or threatens to breach
his covenants and agreements in this Agreement, such actions may cause
irreparable harm and damage to the Company which could not be compensated in
damages. Accordingly, if Executive breaches or threatens to breach this
Agreement, the Company shall be entitled to injunctive relief, in addition to
any other rights or remedies of the Company.
     14.2 All claims, disputes and other matters in question between the
Executive and the Company arising out of or related to the interpretation of
this Agreement or the breach of this Agreement, except as specifically governed
by the foregoing provisions where there may be irreparable harm and damage to
the Company which could not be compensated in damages, shall be decided by
arbitration in accordance with the rules of the American Arbitration
Association. This agreement to arbitrate shall be specifically enforceable under
applicable law in any court having jurisdiction. The award rendered by the
arbitrator shall be final and judgment may be entered upon it in accordance with
the applicable law of any court having jurisdiction thereof.
     14.3 In the event that the Executive is reasonably required to engage legal
counsel to enforce his rights hereunder against the Company, Executive shall be
entitled to receive from the Company his reasonable attorneys= fees and costs;
provided that Executive shall not be entitled to receive those fees and costs
related to matters, if any, which were the subject of litigation and with
respect to which a judgment is rendered against Executive.
     15. Remedies in the Event of a Change in Control. The terms of this
Section 15 shall apply in the event of a Change of Control.
     15.1 The Executive acknowledges that if he breaches or threatens to breach
his covenants and agreements in this Agreement, such actions may cause
irreparable harm and damage to the Company which could not be compensated in
damages. Accordingly, if Executive breaches or threatens to breach this
Agreement, the Company shall be entitled to injunctive relief, in addition to
any other rights or remedies of the Company. All claims, disputes and other
matters in question between the Executive and the Company arising out of or
related to the interpretation of this Agreement or the breach of this Agreement
shall be decided under and governed by the laws of the State of South Carolina.
     15.2 The Company is aware that upon the occurrence of a Change in Control,
the Board or a stockholder of the Company may then cause or attempt to cause the
Company to refuse to comply with its obligations under this Agreement, or may
cause or attempt to cause the Company to institute, or may institute, litigation
seeking to have this Agreement declared unenforceable, or may take, or attempt
to take, other action to deny the Executive the benefits intended under this
Agreement. In these circumstances, the purpose of this Agreement could be
frustrated. It is the intent of the parties that the Executive not be required
to incur the legal fees and expenses associated with the protection or
enforcement of his rights under this Agreement by litigation or other legal
action because such costs would substantially detract from the benefits intended
to be extended to the Executive hereunder, nor be bound to negotiate any
settlement of his rights hereunder under threat of incurring such costs.
Accordingly, if at any time after a Change of Control, it should appear to the
Executive that

11



--------------------------------------------------------------------------------



 



the Company is or has acted contrary to or is failing or has failed to comply
with any of its obligations under this Agreement for the reason that it regards
this Agreement to be void or unenforceable or for any other reason, or that the
Company has purported to terminate his employment for cause or is in the course
of doing so in either case contrary to this Agreement, or in the event that the
Company or any other person takes any action to declare this Agreement void or
unenforceable, or institutes any litigation or other legal action designed to
deny, diminish or to recover from the Executive the benefits provided or
intended to be provided to him hereunder, and the Executive has acted in good
faith to perform his obligations under this Agreement, the Company irrevocably
authorizes the Executive from time to time to retain counsel of his choice at
the expense of the Company to represent him in connection with the protection
and enforcement of his rights hereunder, including without limitation
representation in connection with termination of his employment contrary to this
Agreement or with the initiation or defense of any litigation or other legal
action, whether by or against the Executive or the Company or any director,
officer, stockholder or other person affiliated with the Company, in any
jurisdiction. The reasonable fees and expenses of counsel selected from time to
time by the Executive as hereinabove provided shall be paid or reimbursed to the
Executive by the Company on a regular, periodic basis upon presentation by the
Executive of a statement or statements prepared by such counsel representing
other officers or key executives of the Company in connection with the
protection and enforcement of their rights under similar agreements between them
and the Company, and, unless in his sole judgment use of common counsel could be
prejudicial to him or would not be likely to reduce the fees and expenses
chargeable hereunder to the Company, the Executive agrees to use his best
efforts to agree with such other officers or executives to retain common
counsel.
     16. Waiver. Failure of either party to insist, in one or more instances, on
performance by the other in strict accordance with the terms and conditions of
this Agreement shall not be deemed a waiver or relinquishment of any right
granted in this Agreement or of the future performance of any such term or
condition or of any other term or condition of this Agreement, unless such
waiver is contained in a writing signed by the party making the waiver.
     17. Amendments and Modifications. This Agreement may be amended or modified
only by a writing signed by other parties hereto.
     18. Entire Agreement. This Agreement contains the complete agreement
concerning the employment of Executive by the Company and shall supercede all
other agreements, whether written or oral, related to the Executive=s employment
by the Company.
     19. Governing Law. The validity and effect of this agreement shall be
governed by and construed and enforced in accordance with the laws of the State
of South Carolina.
     IN WITNESS WHEREOF, the parties have executed this Agreement as of the day
and year first above written.

12



--------------------------------------------------------------------------------



 



             
 
                EXECUTIVE    
 
  /s/ James W. Terry, Jr.         James W. Terry, Jr.    
 
                THE SOUTH FINANCIAL GROUP, INC.    
 
           
 
  By:   /s/ William S. Hummers III    
 
           
 
           
 
  Title:        
 
           

13